Truly, J.,
delivered the opinion of the court.
The first instruction given for appellee told the jury that, if they believed from the evidence that the value of the property involved exceeded $200 at the date of the institution of the suit, they should find for the defendant. This was fatal error. Section 3707, Code 1892, stating how the action of replevin shall be commenced, wrought a radical change in section 2613, the corresponding section of the Code of 1880. This amendment and enlargement was intended to provide an easy plan by which the rights of parties litigant might be speedily and finally determined. The rigidity of the technical rules in matters of procedure was relaxed, and a simple method devised for the commencement of the action. Under section 3707, the plaintiff files an affidavit in statutory form, stating therein the residence *755of the defendant, the location of the property, and his valuation thereof, whereupon the officer taking the affidavit makes the writ returnable to the proper court, whether of his own or another county. The venue is fixed by the residence of the defendant or location of property, and the jurisdiction by the value of the property, as these are set out in the affidavit; and the jurisdiction of the court, thus fixed, can only be defeated by proving a different venue, or by showing that a false valuation of the property was made on “purpose to confer jurisdiction.” On this point, section 649, Code 1892, applies to justice of the peace as well as circuit courts. It is true, as decided in Biddle v. Paine, 74 Miss., 494, 21 South., 250, that the value of the property is the test of jurisdiction in actions of replevin; but, as value is only a question of estimation, varying as the individual judgments of men may differ, the valuation fixed by the pleadings is primarily accepted as true. It is also true that the jurisdiction of the court thus acquired may be defeated, and the plaintiff nonsuited in consequence; but, in order to do this, conflicting testimony as to the value of the property involved is not sufficient. The proof must go further, and show that the valuation was knowingly and purposely falsely magnified or diminished in order to avoid the constitutional limitations of jurisdiction. Any other rule, as pointed out in Fenn v. Harrington, 54 Miss., 733, would work hardship to the litigant who honestly over or under estimates the value of the property involved, or whose valuation differed from that of other witnesses, or from the conclusion arrived at by the justice of the peace or the jury. The jurisdiction of the courts was not intended to be left as a matter of conjecture, to be acquired, and liable to be defeated, by honest differences upon a mere matter of opinion. This rule was not correctly stated by the first instruction for the appellee. The jurisdiction of the court was not dependent upon what conclusions as to value the jury might arrive at from the proof on the trial in the circuit court, and the *756question of valne was not for the consideration of the jury in this connection. If it should become manifest durnig the progress of a trial that a court, for any cause, was without jurisdiction, the presiding judge should so decide, and dismiss the case. The question was, not what the jury believed the property to be worth, but, did the appellants knowingly underestimate the value for the purpose of vesting the justice of the peace with jurisdiction % In this view, there was no testimony which warranted the giving of this instruction.
The second instruction given for appellee was also erroneous. It is well settled that the landlord has a prime lien on all the agricultural products raised on the leased premises, to secure his rent and supplies for the current year; and this lien may be successfully asserted, not only on the products themselves, but against the purchaser thereof, in this state, whether with or without notice of the existence of the lien. In the instant-case it'is admitted that appellants had actual notice of the relation of landlord and tenant which existed between appellee, as tenant, and Williamson, as landlord. Consequently the landlord could have legally asserted his -lien for rent in arrears against appellants for the value of all cotton produced on the leased premises, received by them in this state from the tenant. The sole question for consideration, therefore, was what amount, if any, was legally due by appellee to his landlord, Williamson, on his rent note. Whatever this amount, appellants were liable therefor, to the extent of the value of the cotton received by them in this state; and, having paid it, they could rightfully subtract it from the net proceeds of the cotton which they had credited on Sledge’s indebtedness to them, and proceed to collect the balance then due them as provided by the terms of the deed of trust which they hold. The fact that the agent of appellants had, through mistake, given appellee a full receipt, and had canceled; and surrendered the trust deed, did not alter the legal status of affairs. One who receives cotton *757from a debtor, and applies the proceeds thereof to the satisfáction of an existing indebtedness, and gives receipts therefor, if afterwards forced to pay such proceeds to one holding a paramount lien on the cotton, is not deprived of his right to demand and enforce repayment from his debtor. The property in controversy is subject to the trust deed of appellants for whatever amount was legally due Williamson by Sledge as rent, and which was paid by appellants out of the cotton liable therefor.
The second instruction refused for appellants correctly stated the law herein announced, and it should have been given.
The third instruction asked by appellants was correctly refused. It was decided in Millsaps v. Tate, 75 Miss., 150, 21 South., 663, upon a case strikingly similar to the one here presented, that the lien granted landlords by our law did not attach to cotton shipped out of the state, and the purchaser was not liable, even where he had actual notice of the existence of the lien. The fact that appellants paid the landlord a portion of the proceeds of cotton received beyond the confines of the state does not alter the controlling legal principle. The record does not show that the payment was made by the direction of the tenant, and appellants in this case are not asserting any rights as assignees of the landlord.
Upon the record here presented, the measure of appellants’ rights is the amount of rent, if any, due Williamson by Sledge, and paid by appellants, to the value of the cotton received by them in this state.

Reversed and remanded.